FILED
                        NOT FOR PUBLICATION
                                                               SEP 16 2021
                UNITED STATES COURT OF APPEALS              MOLLY C. DWYER, CLERK
                                                             U.S. COURT OF APPEALS


                        FOR THE NINTH CIRCUIT


In re: KERMIT ALEXANDER;              No.   19-70232
BRADLEY WINCHELL,
______________________________        D.C. Nos.   3:06-cv-00219-RS
                                                  3:06-cv-00926-RS
KERMIT ALEXANDER; BRADLEY
WINCHELL,
                                      ORDER
          Movants-Petitioners,

v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

          Respondent,

MICHAEL ANGELO MORALES;
TIEQUON AUNDRAY COX; ALBERT
GREENWOOD BROWN; MITCHELL
CARLTON SIMS; DAVID A. RALEY;
ROBERT G. FAIRBANK; KEVIN
COOPER; SCOTT LYNN PINHOLSTER;
WILLIAM CHARLES PAYTON;
ROYAL HAYES; RICHARD DELMER
BOYER; RONALD LEE DEERE;
HARVEY LEE HEISHMAN III;
ANTHONY J. SULLY; ALBERT
CUNNINGHAM; DOUGLAS S
MICKEY; HECTOR JUAN AYALA;
RICHARD GONZALES SAMAYOA;
RAYNARD PAUL CUMMINGS;
CONRAD ZAPIEN; RONALDO
AYALA; JOHN LOUIS VISCIOTTI,

              Plaintiffs-
              Real Parties in Interest,

RALPH M. DIAZ, Acting Secretary for
the California Department of Corrections
and Rehabilitation; RONALD DAVIS,
Warden, Warden of San Quentin Prison;
GAVIN NEWSOM, Governor of the State
of California,

              Defendants-
              Real Parties in Interest.


                            Petition for Writ of Mandamus

                           Submitted September 16, 2020*
                             San Francisco, California

Before: W. FLETCHER, FORREST**, and VANDYKE, Circuit Judges.

      Petitioners, who are family members of the victims of plaintiffs Michael

Morales and Tiequon Cox, ask this court for a writ of mandate or prohibition.

Petitioners sought an order requiring the district court to (1) vacate all stays of

execution; (2) conditionally refrain from issuing further stays or injunctions of



      *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      **
             Formerly known as Danielle J. Hunsaker.
                                            2
executions or preparations; and (3) include in any future stay order an expiration

period of 90 days. After Petitioners filed their petition in this court, Governor

Gavin Newsom issued an Executive Order imposing a moratorium on all

executions, repealing California’s lethal-injection regulations, and closing the

death chambers. In light of the Executive Order, all Plaintiffs and all Defendants

filed a stipulated dismissal in the district court. Thereafter, Defendants filed a

motion to dismiss Petitioner’s mandamus petition.1 (Dkt. No. 41). Petitioners do

not oppose this motion.

      We therefore GRANT the motion to DISMISS this petition. Each party

shall bear its own costs and fees. The petition is DISMISSED.




      1
         Before filing their motion to dismiss, Defendants filed a request for
judicial notice regarding their answer to Petitioner’s writ of mandamus. (Dkt. No.
17). Because we dismiss Petitioners’ appeal as moot, we need not rule on the
request for judicial notice.
                                           3